              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                 CIVIL CASE NO. 3:20-cv-00347-MR


ROSA LEE CRAWFORD,                  )
                                    )
                     Plaintiff,     )
                                    )
     vs.                            )             ORDER
                                    )
KILOLO KIJAKAZI, Acting             )
Commissioner of Social Security,    )
                                    )
                     Defendant.     )
___________________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Consent Motion for

Attorney Fees under the Equal Access to Justice Act [Doc. 20].

      The Plaintiff seeks an award of attorney’s fees in the amount of

$6,700.00 in full satisfaction of any and all claims by the Plaintiff in this case

pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”).

[Doc. 20]. The Defendant consents to such an award. [Id. at 1-2]. In light

of the Court’s prior remand of this matter, and in the absence of any

contention by the Commissioner that the Administration’s position was

substantially justified or that special circumstances exist that would render




        Case 3:20-cv-00347-MR Document 22 Filed 08/02/21 Page 1 of 3
an award of attorney’s fees unjust, the Court concludes that the Plaintiff is

entitled to an award of attorney’s fees under the EAJA. 1

      The Plaintiff requests that the EAJA award be paid directly to Plaintiff’s

counsel as the Plaintiff’s assignee. In support of this request, the Plaintiff

has submitted a fee agreement executed by the Plaintiff, pursuant to which

the Plaintiff has agreed to assign any EAJA fee award in favor of counsel.

[Doc. 21-1]. The Court finds that the Commissioner should accept this

assignment of the awarded fees by the Plaintiff to counsel and upon receipt

of such assignment, the Commissioner will pay that award of fees directly to

Plaintiff’s counsel, provided that it is shown that the Plaintiff does not owe

any debt to the United States Government which is subject to offset. See

Astrue v. Ratliff, 560 U.S. 286 (2010).

      IT IS, THEREFORE, ORDERED that:

      (1)    The Plaintiff’s Motion [Doc. 20] is hereby GRANTED, and the

             Plaintiff is hereby awarded attorney’s fees in the amount of Six

             Thousand Seven Hundred Dollars ($6,700.00), which sum is in



1 In the heading of the motion, the Plaintiff also appears to request an award of costs.
[See Doc. 20 at 1]. However, the Plaintiff proceeded in this action in forma pauperis [see
Doc. 3], and the Plaintiff does not make any argument within the motion itself for the
award of costs. Accordingly, it appears that the inclusion of the reference to costs within
the heading of the motion was merely a typographical error, and the Court will not address
the issue of costs further.
                                             2



         Case 3:20-cv-00347-MR Document 22 Filed 08/02/21 Page 2 of 3
        full satisfaction of any and all claims by the Plaintiff in this case

        pursuant to 28 U.S.C. § 2412(d);

(2)     Within thirty (30) days of the entry of this Order, or some other

        time as determined by the Court upon good cause shown, the

        Commissioner shall inform Plaintiff’s counsel whether the

        Plaintiff owes a debt to the Government by which this fee award

        may be offset. Before any funds are disbursed to counsel, the

        Plaintiff’s counsel shall provide a valid fee assignment to the

        Defendant;

3)      In the event that past-due benefits are awarded on remand, the

        Plaintiff shall have sixty (60) days after being served with notice

        of the past-due benefits award to file for an award of fees

        pursuant to the Social Security Act, 42 U.S.C. § 406(b); and

(4)     No additional Petition pursuant to 28 U.S.C. § 2412(d) may be

        filed.

IT IS SO ORDERED.
                       Signed: August 2, 2021




                                      3



     Case 3:20-cv-00347-MR Document 22 Filed 08/02/21 Page 3 of 3
